DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 10/6/2021 has been entered.
Disposition of claims: 
Claims 2-4, 6, 10-13, and 15 have been canceled.
Claims 1, 5, 7-9, 14, and 16-21 are pending.
Claims 1, 5, and 8-9 have been amended.
The following rejections are moot because claims 12-13 have been canceled: 
the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0247059 A1) in view of Cha et al. (US 2017/0062729 A1), as applied to claims 1, 3, 5, 7-12, and 20-21, further in view of Seo et al. (US 2002/0121860 A1, hereafter Seo) and 
the rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0247059 A1) in view of Cha et al. (US 2017/0062729 A1), as applied to claims 1, 3, 5, 7-12, and 20-21, further in view of Montenegro et al. (US 2015/065730 A1, hereafter Montenegro) and Seo et al. (US 2002/0121860 A1).


Response to Arguments
Applicant’s arguments see the sixth paragraph of page 39 through the first paragraph of page 47 of the reply filed 03/18/2022 regarding the rejections of claims 1, 3, 5, 7-12, and 20-21 under 35 U.S.C. 103 over Cho/Cha, the rejection of claim 12 under 35 U.S.C. 103 over Cho/Cha/Seo, the rejection of claim 13 under 35 U.S.C. 103 over Cho/Cha/Montenegro/Seo, the rejection of claims 14 and 16-19 under 35 U.S.C. 103 over Cho/Cha/Wang set forth in the Office Action of 12/20/2021 have been considered. 
Applicant argues that the specific core structure including a spiroacridine fluorene having more than two condensed cycles at each benzene ring thereof provides unexpectedly advantageous and superior results. Applicant further argues that the results of the Declaration of 10/6/2021 indicate that OLEDs including the claimed compound exhibit unexpectedly superior characteristics when compared to the compounds corresponding to those of Cho. Applicant further argues that the OLEDs manufactured using the claimed compound in the light emitting layer as a dopant exhibit superior results in terms of driving voltage, luminous efficiency, and lifetime compared to those of Comparative Examples manufactured using the compounds corresponding to Cho’s compounds using the data in Table I of the Declaration.
Applicant’s arguments are not found to be persuasive.
Applicant shows data (Table I of the Declaration of 10/6/2021 and Table II of the Declaration of 03/18/2022) to support unexpected results, wherein the data compare the properties (i.e. driving voltage, luminous efficiency, and device lifetime) of the organic light emitting devices comprising the claimed compound or the comparative compound used as the dopant of the light emitting layer of the device. 
First, the prior arts teach the superior properties including high light emitting efficiency and long device lifetime. It is unclear the superior properties of the claimed devices that the Applicant exhibits (i.e. high efficiency and long service life) are unexpected.
Cha discloses an organic light emitting device ([021]) comprising the compound of Cha represented by Chemical Formula A or B ([011]). Cha teaches that the organic light emitting device of Cha provides excellent luminance, light emitting efficiency and longevity compared to conventional materials ([022], [007]-[009]; paragraph 21 of the last Office Action of 12/20/2021). 

    PNG
    media_image1.png
    334
    685
    media_image1.png
    Greyscale

The prior art compound (“Compound of Cho as modified by Cha” in paragraph 50 of the last Office Action of 12/20/2021) has identical structure as the Chemical Formula B of Cha ([011]), wherein A1, A2, E, and F can be a substituted or unsubstituted aromatic hydrocarbon ring of 6 to 50 carbon atoms (benzene) ([013]); M can be O ([015]); z can be each 0 ([017]); R1 and R2 can be a substituted or unsubstituted aryl of 6 to 50 carbon atoms (phenyl) or a substituted or unsubstituted heteroaryl of 2 to 50 carbon atoms (carbazole) with proviso that R1 and R2 together can form a mono- or polycyclic aliphatic or aromatic ring that may be a heterocyclic ring containing a heteroatom which can be N as a ring member (i.e. N-phenylcarbazole structure spiro-fused to the fluorene structure in Applicant’s Compound 18) ([016]); x and y can be each 1 ([017]); Ar1-Ar4 can be a substituted or unsubstituted aryl of 6 to 50 carbon atoms (biphenyl) ([016]); p1, p2, s1, s2, r1, and r2 can each 1 ([017]); L1 to L6 can be each direct bond ([014]).
Therefore, Cha teaches that the Compound of Cho as modified by Cha provides excellent luminance, light emitting efficiency and longevity compared to conventional materials. The high efficiency and long service life of the organic light emitting device comprising the Compound of Cho as modified by Cha are expected results, based on the teaching of Cha.
Second, the data including voltage, efficiency, or service life to support unexpected results in tables of the Declarations is provided in a single value for each property per each example. Applicant does not provide any statistical analysis for the measured values (e.g. error range). It is unclear how high error range each of the exhibited value includes. For instance the Service life of each of Examples 19 and 22 devices (each 100 hours in Service life) is only about 11% higher than that of the Comparative Example 12 (90 hours in Service life). It is unclear the difference of 11% is statistically and practically significant as compared to the amount of the error that the measurements include.
It is Applicant’s burden to establish the data to support the unexpected result is both statistically and practically significant (MPEP 716.02(b)).
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Third, Applicant shows data to support unexpected result arguments, wherein the data compare OLED devices not compounds. Applicant has not shown any unexpected result that the claimed compounds possess on their own. Some of the claims (i.e. claims 1-8) do not claim device. Therefore, the data is not commensurate in scope with the instant claims.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
For at least this reason, the applicant’s argument is not found to be persuasive.

Election/Restrictions
Applicant's election without traverse of species group (B) (a compound represented by Chemical Formulas 10-13 of claim 5) in the reply filed on 6/4/2021 is acknowledged. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-9, 14, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0247059 A1, hereafter Cho) in view of Cha et al. (US 2017/0062729 A1, hereafter Cha).
Regarding claims 1, 5, and 7-8, Cho discloses a compound having a general structure of Formula 1 of Cho ([013]-[016]) and exemplifies Formula 8 ([026]), as shown below.

    PNG
    media_image2.png
    487
    722
    media_image2.png
    Greyscale

In Formula 1 of Cho, R1 to R19 can be hydrogen, an alkyl group, an alkoxy group, an alkenyl group, an aryl group, an arylamine group, a heterocyclic group, or an amino group, wherein each of the alkyl group, the alkoxy group, the alkenyl group, the aryl group, the arylamine group, the heterocyclic group, or the amino group can be unsubstituted or substituted with an alkyl group, an alkenyl group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted heterocyclic group, and R1 to R19 can form aliphatic or heterocondensation rings along with adjacent groups, and R11 and R12 can be directly connected to each other ([015] and claim 1). 
Cho does not exemplifies a specific compound wherein both benzene rings of the spiro-fluorene unit (the benzene rings having R1-R4 and R16-R19 groups of Formula 1 of Cho) consist of polycyclic condensed ring structures (the two condensed ring structures having R14 to R18 and R19 to R23 of Applicant’s Chemical Formula 10-13 of claim 5); however, Cho does teaches the substituents R1-R4 and R16-R19 of Cho’s Formula 1 can form aliphatic or heterocondensation rings along with adjacent groups ([015] and claim 1).
Cha exemplifies a compound which is used as an organic light emitting device material and contains a spiro-fluorene unit wherein both benzene rings of the spiro-fluorene unit consist of fused heterocondensation rings (dibenzofuran structures of “Chemical Formula 91” in [073]; A1Q2 and A2Q1 of “Chemical Formula B” in [011]-[020]; and marked by dashed circles in the figure below).

    PNG
    media_image3.png
    320
    568
    media_image3.png
    Greyscale

Cha teaches the organic light emitting device ([021]) comprising the compound of the invention of Cha (Chemical Formula A or B in [011]) provides excellent luminance, light emitting efficiency and longevity compared to conventional materials ([022], [007]-[009]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Formula 8 of Cho by substituting the benzene rings of the spiro-fluorene unit with dibenzofuran structures, as taught by Cho and Cha.
The motivation of doing so would have been to provide the organic light emitting device comprising the compound with excellent luminance, light emitting efficiency and longevity compared to conventional materials, based on teaching of Cha.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, Cho teaches that the substituent groups of the benzene rings of the spiro-fluorene unit can form a heterocondensation rings. Substitution of unsubstituted benzene rings of the spiro-fluorene with dibenzofuran rings would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Compound of Cho as modified by Cha as shown below.

    PNG
    media_image1.png
    334
    685
    media_image1.png
    Greyscale

The Compound of Cho as modified by Cha has identical structure as Applicant’s Chemical Formula 4 of claim 1, wherein X1 and X4 are each direct bond; X2 and X3 are each O; R14 to R23 are each hydrogen; L101, L102, and L1 to L4 are each direct bond; Ar1 to Ar4 are each an unsubstituted aryl group having 6 to 30 carbon atoms (biphenyl); R1 to R13 are each hydrogen; R4 and R5 are bonded to each other to form a pentagonal ring, m and n are each 1, and at least one of m and n is an integer of 1, meeting all the limitations of claims 1, 5, and 7.
The Compound of Cho as modified by Cha having identical structure as Applicant’s Compound 18 of claim 8, meeting all the limitations of claim 8.
Regarding claims 9, 14, 16, and 20-21, the Compound of Cho as modified by Cha reads on all the limitations of claims 1, 5, and 7-8, as outlined above.
Cho does not disclose a specific organic electronic device comprising the Compound of Cho as modified by Cha used as the dopant of the light emitting layer of the device. However, Cho teaches the compound of Cho can be used as a light emitting layer material ([143]; claim 12).
Cha discloses an organic compound (Chemical Formula B in [025]) and an organic electronic device (“organic light-emitting diode” in [025], [332], and Fig. 1).
Cha exemplifies an organic electronic device comprising a first electrode (ITO), a hole injection layer (DNTPD), a light emitting layer (Compound BH1 as a host, the compound of Cha as a dopant), an electron injection layer (Formula E-1), a second electrode (Al).
 Cha teaches that the organic compound of Cha represented by Chemical Formula B of Cha can be used as the dopant of the light emitting layer of the organic electronic device of Cha ([025]).
The Compound of Cho as modified by Cha has identical structure as the Chemical Formula B of Cha ([011]), wherein A1, A2, E, and F can be a substituted or unsubstituted aromatic hydrocarbon ring of 6 to 50 carbon atoms (benzene) ([013]); M can be O ([015]); z can be each 0 ([017]); R1 and R2 can be a substituted or unsubstituted aryl of 6 to 50 carbon atoms (phenyl) or a substituted or unsubstituted heteroaryl of 2 to 50 carbon atoms (carbazole) with proviso that R1 and R2 together can form a mono- or polycyclic aliphatic or aromatic ring that may be a heterocyclic ring containing a heteroatom which can be N as a ring member (i.e. N-phenylcarbazole structure spiro-fused to the fluorene structure in Applicant’s Compound 18) ([016]); x and y can be each 1 ([017]); Ar1-Ar4 can be a substituted or unsubstituted aryl of 6 to 50 carbon atoms (biphenyl) ([016]); p1, p2, s1, s2, r1, and r2 can each 1 ([017]); L1 to L6 can be each direct bond ([014]). Thus, the Compound of Cho as modified by Cha can be used as the dopant of the light emitting layer of the organic electronic device of Cha.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Cho as modified by Cha by using the compound to make the light emitting layer dopant of the organic electronic device of Cha, as taught by Cho and Cha.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the light emitting layer dopant materials represented by Chemical Formula B of Cha in the organic electronic device of Cha would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the organic electronic device of Cho as modified by Cha comprising a first electrode (ITO), a hole injection layer (DNTPD), a light emitting layer (Compound BH1 of Cha as a host, the Compound of Cho as modified by Cha as a dopant), an electron injection layer (Formula E-1 of Cha), a second electrode (Al), wherein the combined layer of the hole injection layer, the light emitting layer, the electron injection layer are an organic material layer; and the organic electronic device is an organic light emitting device, meeting all the limitations of claims 9 and 20-21.
The host material Compound BH1 of Cha has identical structure as Chemical Formula 1A of the instant claim 14, wherein L103-L106 are each direct bond; Ar5 and Ar6 are each unsubstituted aryl (naphthyl); Ar7 and Ar8 are each hydrogen; R24 is hydrogen; and p is 0, meeting all the limitations of claim 14 and 16.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0247059 A1) in view of Cha et al. (US 2017/0062729 A1), as applied to claims 1, 5, 7-9, 14, 16, and 20-21, further in view of Wang et al. (US 2010/0025661 A1, hereafter Wang).
Regarding claims 17-19, the organic electronic device of Cho as modified by Cha reads on all the limitations of claims 9, 14, 16, and 20-21, as outlined above.
The device comprises a first electrode (ITO), a hole injection layer (DNTPD), a light emitting layer (Compound BH1 of Cha as a host, the Compound of Cho as modified by Cha as a dopant), an electron injection layer (Formula E-1 of Cha), a second electrode (Al), wherein the combined layer of the hole injection layer, the light emitting layer, the electron injection layer are an organic material layer; and the organic electronic device is an organic light emitting device.
The host material, Compound BH1 of Cha does not read on Applicant’s Chemical Formula 1B of claim 17.
Wang discloses a compound having a general structure of Formula (1) of Wang ([006]) and exemplifies Compound (1-373) ([076], [110]), as shown below.

    PNG
    media_image4.png
    302
    561
    media_image4.png
    Greyscale

Wang teaches the compound of the invention of Wang (i.e. represented by Formula (1) of Wang) can be used as the host material of the light emitting layer of the organic electronic device (“organic EL device” in [083], [085]).
Wang further teaches that the light emitting layer material of the invention provides the organic electronic device with high emission efficiency, low drive voltage, excellent heat resistance, and long lifetime ([003]-[004]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electronic device of Cho as modified by Cha by substituting the host Compound BH1 of Cha with the Compound (1-373) of Wang, as taught by Wang.
The motivation for doing so would have been to the organic electronic device comprising the compound with high emission efficiency, low drive voltage, excellent heat resistance, and long lifetime, based on teaching of Wang.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Organic electronic device of Cho as modified by Cha and Wang comprising a first electrode (ITO), a hole injection layer (DNTPD), a light emitting layer (Compound (1-373) of Wang as a host, the Compound of Cho as modified by Cha as a dopant), an electron injection layer (Formula E-1 of Cha), a second electrode (Al), wherein the combined layer of the hole injection layer, the light emitting layer, the electron injection layer are an organic material layer; and the organic electronic device is an organic light emitting device.
The Compound of Wang (Compound (1-373)) has identical structure as Applicant’s Chemical Formula 1B of claim 17, wherein L107 to L109 are each unsubstituted arylene (phenylene); Ar9 to Ar11 are each unsubstituted aryl (phenyl); R25 is hydrogen; and q is 0, meeting all the limitations of claims 17-19 (Note that the Organic electronic device of Cho as modified by Cha and Wang reads on all the limitations of claims 9, 14, 16-21).

Claims 1, 5, 7-9, 14, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0204355 A1, hereafter Kim) in view of Cho et al. (US 2007/247059 A1), Jiang et al. (“Multifunctional Fluorene-Based Oligomers with Novel Spiro-Annulated Triarylamine: Efficient, Stable Deep-Blue Electroluminescence, Good Hole Injection, and Transporting Materials with Very High Tg”, Adv. Func. Mater. 2009, vol. 19, page 3987-3995, hereafter Jiang), Dong et al. (“Spiro-annulated triarylamine-based hosts incorporating dibenzothiophene for highly efficient single-emitting layer white phosphorescent organic light-emitting diodes”, J. Mater. Chem. C, 2013, vol. 1, page 6575-6584, hereafter Dong), and Fan et al. (“Tetraphenylsilane derivatives spiro-annulated by triphenylamine/carbazole with enhanced HOMO energy levels and glass transition temperatures without lowering triplet energy: host materials for efficient blue phosphorescent OLEDs”, J. Mater. Chem. C, 2013, vol. 1, page 463-469, hereafter Fan).
Regarding claims 1, 5, 7-9, 14, 16, and 20-21, Kim discloses a compound represented by the Chemical Formula A of Kim ([015]-[025]).

    PNG
    media_image5.png
    357
    707
    media_image5.png
    Greyscale

wherein A1, A2, E, and F can be a substituted or unsubstituted aromatic hydrocarbon ring of 6 to 50 carbon atoms; M can be O; z can be each 0; R1 and R2 can be a substituted or unsubstituted aryl of 6 to 50 carbon atoms or a substituted or unsubstituted heteroaryl of 2 to 50 carbon atoms with proviso that R1 and R2 together can form a polycyclic aliphatic or aromatic ring that may be a heterocyclic ring containing a heteroatom of N as a ring member; x and y can be each 1; Ar1-Ar4 can be a substituted or unsubstituted aryl of 6 to 50 carbon atoms; p1, p2, s1, s2, r1, and r2 can each 1; L1 to L6 can be each direct bond ([016]-[025]).
Kim exemplifies Compound 9 ([071]).
Kim exemplifies an organic electronic device (organic light emitting diode, Ex. 10 in [168] and Table 1) comprising a first electrode (ITO), a hole injection layer (HAT-CN), a light emitting layer (Compound 24 of Kim as a host and Compound 9 of Kim as a dopant), an electron injection layer (Chemical Formula E-1), and a second electrode (Al).

    PNG
    media_image6.png
    248
    537
    media_image6.png
    Greyscale

In Compound 9 of Kim, the fused aromatic hydrocarbon ring (top fluorene unit) at the positions corresponding to R1 and R2 of the Chemical Formula A of Kim (i.e. marked by the dashed circle in the figure above) is not N-phenylcarbazole which is required in the instant claims; however, Kim does teach that R1 and R2 can be a substituted or unsubstituted aryl of 6 to 50 carbon atoms (i.e. phenyl) or a substituted or unsubstituted heteroaryl of 2 to 50 carbon atoms (i.e. carbazole) with proviso that R1 and R2 together can form a polycyclic aliphatic or aromatic ring that may be a heterocyclic ring containing a heteroatom of N as a ring member (i.e. N-phenylcarbazole).

    PNG
    media_image7.png
    305
    715
    media_image7.png
    Greyscale


 Cho discloses a compound used for an organic light emitting device (Formula 1 in [013]-[016]), wherein the compound has a spiroacridine fluorene backbone structure (“steric core structure” in [031]) which comprises an N-phenylcarbazole unit (B in [031]) and a fluorene unit (A in [031]).
Cho teaches that the steric core structure of the compounds of Cho suppresses formation of excimers due to the spiro bonding and minimizes pi-pi interaction preventing formation of excimers ([037]). Cho further teaches the core structure has a large band gap ([033]) and excellent stability to oxidation ([039]).
Jiang discloses a spiroacridine fluorene compound (3 in Scheme 1; and 7 in Scheme 2) used for an organic light emitting device (Abstract).
Jiang teaches that the spiro-configuration provides very high glass transition temperature, weak intermolecular interaction, good morphological stability, high fluorescence quantum efficiencies, high hole transport ability, and enhanced device stability (Abstract and last paragraph of page 3987 through the first column of page 3988).
Dong discloses a spiroacridine fluorene compound (SCzDBT2 and SCZDBT4 in Fig. 3) used for an organic light emitting device (Abstract).
Dong teaches that installation of the N-phenylcarbazole unit on the fluorene ring through a spiro-carbon provides good hole injection, enhanced thermal stability, and high glass transition temperature (page 6576, lines 11-15).
Fan discloses a spiroacridine fluorene compound (SiBSCz in Scheme 1) used for an organic light emitting device (Abstract).
Fan teaches that introduction of rigid spiro-annulated carbazole moieties increases HOMO energy, facilitates hole injection/transport, and provides high glass transition temperature, high triplet energy, and high thermal stability (Abstract, last paragraph of column 2 of page 464).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 9 of Kim by substituting the top spirofluorene unit (i.e. the structure enclosed by the dashed circle in the figure above) with N-phenylcarbazole unit (i.e. unit B of the formula 1 of Cho in [031]), as taught by Kim, Cho, Jiang, Dong, and Fan.
The motivation of doing so would have been 1) to suppress formation of excimers due to spiro bonding and minimize pi-pi interaction preventing formation of excimers, and provide excellent stability to oxidation based on the teaching of Cho, 2) to provide very high glass transition temperature, weak intermolecular interaction, good morphological stability, high fluorescence quantum efficiencies, high hole transport ability, and enhanced device stability based on the teaching of Jiang, 3) to provide good hole injection, enhanced thermal stability, and high glass transition temperature based on the teaching of Dong, and 4) to increase HOMO energy, facilitate hole injection/transport, and provide high glass transition temperature, high triplet energy, and high thermal stability based on the teaching of Fan.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, Cho teaches that R1 and R2 together can form a polycyclic aliphatic or aromatic ring containing a heteroatom of N as a ring member. Substitution of the top fluorene unit with an N-phenylcarbazole unit at the positions corresponding to the R1 and R2 of the Chemical Formula A of Cho would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Compound of Kim as modified by Cho, Jiang, Dong, and Fan as shown below.

    PNG
    media_image8.png
    292
    667
    media_image8.png
    Greyscale

The Compound of Kim as modified by Cho, Jiang, Dong, and Fan has identical structure as Applicant’s Chemical Formula 4 of Claim 1, wherein X1 and X4 are each direct bond; X2 and X3 are each O; R14 to R23 are each hydrogen; L101, L102, and L1 to L4 are each direct bond; Ar1 to Ar4 are each a substituted aryl group having 6 to 30 carbon atoms (t-butylphenyl); R1 to R13 are each hydrogen; R4 and R5 are bonded to each other to form a pentagonal ring, m and n are each 1, and at least one of m and n is an integer of 1, meeting all the limitations of claims 1, 5, and 7.
Compound of Kim as modified by Cho, Jiang, Dong, and Fan has identical structure as Applicant’s Compound 9 of claim 8, meeting all the limitations of claim 8.
The modification also provides the Organic electronic device of Kim as modified by Cho, Jiang, Dong, and Fan comprising a first electrode (ITO), a hole injection layer, a light emitting layer (Compound 24 of Kim as a host and the Compound of Kim as modified by Cho, Jiang, Dong, and Fan as a dopant), an electron injection layer, and a second electrode (Al), wherein the combined layer of the hole injection layer, the light emitting layer, the electron injection layer are an organic material layer; and the organic electronic device is an organic light emitting device, meeting all the limitations of claims 9 and 20-21.

    PNG
    media_image9.png
    168
    475
    media_image9.png
    Greyscale

The host compound 24 of Kim of the device has identical structure as Chemical Formula 1A of the instant claim 14, wherein L103-L106 are each direct bond; Ar5 and Ar6 are each unsubstituted aryl (phenyl and phenanthrene); Ar7 and Ar8 are each hydrogen; R24 is hydrogen; and p is 0, meeting all the limitations of claim 14 and 16.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0204355 A1) in view of Cho et al. (US 2007/247059 A1), Jiang et al. (“Multifunctional Fluorene-Based Oligomers with Novel Spiro-Annulated Triarylamine: Efficient, Stable Deep-Blue Electroluminescence, Good Hole Injection, and Transporting Materials with Very High Tg”, Adv. Func. Mater. 2009, vol. 19, page 3987-3995), Dong et al. (“Spiro-annulated triarylamine-based hosts incorporating dibenzothiophene for highly efficient single-emitting layer white phosphorescent organic light-emitting diodes”, J. Mater. Chem. C, 2013, vol. 1, page 6575-6584), and Fan et al. (“Tetraphenylsilane derivatives spiro-annulated by triphenylamine/carbazole with enhanced HOMO energy levels and glass transition temperatures without lowering triplet energy: host materials for efficient blue phosphorescent OLEDs”, J. Mater. Chem. C, 2013, vol. 1, page 463-469), as applied to claims  1, 5, 7-9, 14, 16, and 20-21, further in view of Wang et al. (US 2010/0025661 A1).
Regarding claims 17-19, the organic electronic device of Kim as modified by Cho, Jiang, Dong, and Fan reads on all the limitations of claims 9, 14, 16, and 20-21, as outlined above.
The Organic electronic device of Kim as modified by Cho, Jiang, Dong, and Fan comprises a first electrode (ITO), a hole injection layer, a light emitting layer (Compound 24 of Kim as a host and the Compound of Kim as modified by Cho, Jiang, Dong, and Fan as a dopant), an electron injection layer, and a second electrode (Al), wherein the combined layer of the hole injection layer, the light emitting layer, the electron injection layer are an organic material layer; and the organic electronic device is an organic light emitting device.
The host material, Compound 24 of Kim does not read on Applicant’s Chemical Formula 1B of claim 17; however, Kim does teach that an anthracene compound represented by Chemical Formula B of Kim ([080]-[085]) can be used as the host compound of the device of Kim.
Wang discloses a compound having a general structure of Formula (1) of Wang ([006]) and exemplifies Compound (1-373) ([076], [110]), as shown below.

    PNG
    media_image4.png
    302
    561
    media_image4.png
    Greyscale


Wang teaches the compound of the invention of Wang (i.e. represented by Formula (1) of Wang) can be used as the host material of the light emitting layer of the organic electronic device (“organic EL device” in [083], [085]).
Wang further teaches that the light emitting layer material of the invention provides the organic electronic device with high emission efficiency, low drive voltage, excellent heat resistance, and long lifetime ([003]-[004]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic electronic device of Kim as modified by Cho, Jiang, Dong, and Fan by substituting the host Compound 24 of Kim with the Compound (1-373) of Wang, as taught by Kim and Wang.
The motivation for doing so would have been to the organic electronic device comprising the compound with high emission efficiency, low drive voltage, excellent heat resistance, and long lifetime, based on teaching of Wang.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Compound (1-373) of Wang is encompassed by the Chemical Formula B of Kim. Kim teaches that the Compound of Chemical Formula B can be used as a host. Substitution of the host compounds represented by Chemical Formula B in the organic electronic device of Kim would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Organic electronic device of Kim as modified by Cho, Jiang, Dong, Fan, and Wang comprises a first electrode (ITO), a hole injection layer, a light emitting layer (Compound (1-373) of Wang as a host and the Compound of Kim as modified by Cho, Jiang, Dong, and Fan as a dopant), an electron injection layer, and a second electrode (Al), wherein the combined layer of the hole injection layer, the light emitting layer, the electron injection layer are an organic material layer; and the organic electronic device is an organic light emitting device.
The Compound of Wang (Compound (1-373)) has identical structure as Applicant’s Chemical Formula 1B of claim 17, wherein L107 to L109 are each unsubstituted arylene (phenylene); Ar9 to Ar11 are each unsubstituted aryl (phenyl); R25 is hydrogen; and q is 0, meeting all the limitations of claims 17-19 (Note that the Organic electronic device of Kim as modified by Cho, Jiang, Dong, Fan, and Wang reads on all the limitations of claims 9, 14, 16-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786